Citation Nr: 1233763	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  06-14 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a heart disability to include as secondary to the Veteran's service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from March 1954 to March 1957 and April 1957 to May 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

In April 2010, the Veteran was informed that the Veterans Law Judge before whom he had the May 2008 hearing was no longer at the Board, and that he was entitled to another hearing.  The Veteran elected to have a new hearing, and in May 2010 his claim was remanded for that hearing. 

In April 2011, the Veteran testified again before a Veterans Law Judge.  A transcript of that hearing is of record.  

This case was remanded for further development again in August 2011.  In the August 2011 remand, the RO was directed to obtain records from Drs. Broder and Castleman and associate them with the file.  The Veteran was sent correspondence in September 2011 with a VA Form 21-4142 Authorization and Consent Release.  He was asked to complete and return the form for each provider so that the RO could obtain his treatment information.  He was also informed that he may want to obtain and send in the information himself.  The Veteran did not return the VA Form 21-4141, and he has not submitted the information.  Because the RO has attempted to obtain the treatment records, the Board finds that this remand directive has been satisfied.  

The issue of entitlement to service connection for costochondritis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  A heart disability was not manifest during active service, and cardiovascular disease was not manifest within one year of separation and is not otherwise attributable to active service.

2.  A heart disability was not caused or worsened by a service-connected disability.



CONCLUSIONS OF LAW

1.  A heart disability was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  A heart disability is not proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the originating agency provided the Veteran with the notice required under VCAA by letter dated in September 2011.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The Veteran has been afforded adequate VA examinations as they reflect a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale. 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claim.

Laws and Regulations

Veterans are entitled to compensation from VA if they develop a disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131.  To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Certain chronic diseases, such as cardiovascular renal disease including hypertension, may be service connected if incurred or aggravated by service or manifested to a degree of 10 percent disabling or more within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2011). 

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011). 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Although section 3.310 was amended effective October 10, 2006, the claim for service connection was filed in November 2003 as such the current version of 38 C.F.R. § 3.310 is not applicable to the claim on appeal. 

The Board notes that the Veteran has not alleged that the claimed disability was incurred in combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for application.

Analysis

The Veteran has appealed the denial of service connection for a heart disability.  According to the Veteran, he was involved in an accident in service which caused problems with his heart.  He also claims that his disability is secondary to his service-connected residuals of a splenectomy; arthritis of the lumbosacral spine; fracture of the left scapula; a fractured first rib; and, pneumothorax, left, traumatic.  

Service treatment records reveal that the Veteran was struck by a two-and-a-half-ton truck in August 1954.  He injured his left chest and side.  On admission to the hospital, he had tachycardia.  He temporarily developed an odd post-operative tachycardia and abnormal heart sounds.  Etiology at that time was noted to be obscure.  There were also abrasions to the thoracic wall on the left.  In the January 1957 separation examination, the Veteran reported that his health was excellent with the exception of his chest and back.  His lungs, chest and heart were shown to be normal at that time.  

Service treatment records, to include an April 1960 record, show complaints of chest pain.  In the March 1963 reenlistment examination, the Veteran reported a medical history of shortness of breath and pain or pressure in chest.   At that time, the heart, chest and lungs were shown to be normal.  

Post-service records include various diagnoses for the heart to include coronary artery disease, atherosclerosis, obstructive coronary disease, and ischemic cardiomyopathy.  Treatment has included angioplasty and open heart surgery.  Records show that the Veteran underwent a coronary artery bypass graft in 1985.  In addition, an emergency myocardial perfusion stress scintiphoto study showed a fixed defect in the inferolateral segment, suggestive of a scar.  Treatment records show that the Veteran has variously complained of chest pain over the left side in particular, and occurring intermittently several times a week. 

During the March 2003 VA examination, the Veteran reported pain in his upper left chest, and symptoms of pain with discomfort over the chest area on exertion.  

In the December 2005 VA examination, the Veteran was diagnosed as having coronary artery disease, status-post operative coronary bypass procedure and status-post multiple angioplasties with stent placement, with mild exertional angina, and no evidence of congestive heart failure.  The VA examiner opined that the Veteran's coronary artery disease was not as likely as not due to his in-service tachycardia.  He related that after the incident of tachycardia the Veteran worked for thirty years, and when he was in his 50s with a history of hyperlipidemia, he developed coronary artery disease, with a cardiac catheterization demonstrating multiple plaques and obstruction in several arteries.  The examiner stated that this was related to his age, race and diet, and as such was not related to the tachycardia experienced while being treated for the in-service accident.  The examiner also reasoned that a cardiology consult at that time did not reveal cardiac pathology. 

In the December 2011 VA examination, old myocardial infarction, atherosclerotic cardiovascular disease, coronary artery disease, stable angina, hypertensive heart disease and supraventricular arrhythmia were diagnosed.  At that time, the Veteran reported that he began to experience episodes of sharp pain located around his sternum after an in-service injury to his chest and abdomen when a two-and-a-half-ton truck ran over him in 1954 in service.  

The VA examiner opined that the Veteran's heart disability was "less likely than not" (less than 50 percent probability) incurred in or caused by the claimed in-service history, event or illness.  After review of the medical records, interview and examination of the Veteran, the examiner found that there was insufficient subjective and objective evidence to support a nexus between the Veteran's current cardiac disorders and history with his service.  The examiner opined that the etiology of the Veteran's cardiac disorders developed many years after he separated from service due to risk factors that are not related to or caused by the military including, but not limited to, obesity, hyperlipidemia, diet, race and gender.  

The examiner, however, found that it was medically plausible to relate the Veteran's described chest wall pain to a musculoskeletal origin such as chronic costochondritis.  She opined that the condition of costochondritis can be linked to his service-related motor vehicle accident which involved a crushing injury to the Veteran's chest and abdomen.  The examiner stated that costochondritis typically causes sharp pain in the costosternal joint where the ribs and breastbone are joined by rubbery cartilage.  The pain caused by costochondritis may mimic that of a heart attack or other heart conditions she stated.  Only some cases of costochondritis, she stated, have a clear cause, one of which includes an injury such as a blow to the chest similar to what occurred to the Veteran in 1954.  The examiner expressed that the Veteran reported a medical history of shortness of breath and pain or pressure in the chest in 1963 which supports the Veteran's history of chronic chest wall pain since the MVA in 1954.  In her opinion, the Veteran's chest wall condition (costochondritis) is at least as likely as not related to or caused by military service.  

In weighing the positive and negative evidence, the Board finds against the claim.  
Initially, the Board finds against service connection on a direct basis.  In this regard, although the Veteran was involved in an accident in August 1954 which caused him to temporarily develop an odd post-operative tachycardia and abnormal heart sounds, his heart was shown to be normal during the January 1957 separation examination  and the March 1963 reenlistment examination.  Cardiovascular disease is also not shown within a year of separation from service.  

In fact, post-service treatment records are devoid of a showing of heart problems until years after service.  The Board emphasizes the gap between discharge from active duty service (1963) and heart problems shown decades later in the 1980s.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  Here, there is a gap in time between discharge and post service treatment, diagnoses, and/or symptoms for any heart problems.  The gap in time is also consistent with the normal findings at separation and during the reenlistment examination.  

The Veteran has been examined by VA medical professionals for the purpose of obtaining an opinion regarding the relationship between his heart disability and service.  In sum, the examiners expressly concluded that the etiology of the Veteran's cardiac disorders developed many years after he separated from service due to risk factors that are not related to or caused by the military, such as, but not limited to obesity, hyperlipidemia, diet, race and gender.  

The December 2005 VA examiner expressly found that the Veteran's coronary artery disease was not as likely as not due to his in-service tachycardia.  According to the examiner, the Veteran's heart problems were related to his age, race and diet, and as such were not related to the tachycardia experienced while being treated for the in-service accident.  He also reasoned that a cardiology consult at that time did not reveal cardiac pathology.  The December 2011 VA examiner further opined that the Veteran's heart disability was "less likely than not" (less than 50 percent probability) incurred in or caused by the claimed in service history, event or illness.  After review of the medical records, interview and examination of the Veteran, the examiner found that there was insufficient subjective and objective evidence to support a nexus between the Veteran's current cardiac disorders and history with his service.  

Here, the Board has assigned greater probative value to the opinions of the VA examiners.  In this regard, the opinions were rendered by medical professionals with the expertise to opine on the matter at issue in this case.  In addition, the examiners addressed the Veteran's contentions and based their opinions on a review of the claims folder as well as a complete physical examination of the Veteran.  The opinions are also well reasoned and very thorough.  

In the absence of any evidence in support thereof, service connection for a heart disability must be denied on a direct basis.

The Board also finds against the claim for service connection for a heart disability on a secondary basis.  In this regard, although the Veteran asserts that his heart disability is secondary to his service-connected disabilities, the evidence is devoid of any link between the Veteran's service-connected disabilities and his current heart problems.  

The Board has considered the Veteran's statements regarding the etiology of his heart disability.  The Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  Although the Board has considered the written statements of the Veteran to the extent that any such lay statements are being offered to answer the question of whether the Veteran's heart disability is related to his service and/or a service-connected disability, such evidence is not probative.  Such matters are within the province of trained medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is a layperson without the appropriate medical training or expertise, he is not competent to render probative (i.e., persuasive) opinions on this medical matter. 

In sum, the evidence establishes that, although the Veteran has a heart disability, his current disability is not attributable to service or a service-connected disability.  In this regard, his separation examination and reenlistment examinations were normal and post-service manifestations are not shown until years after service.  The VA examiner has also linked the Veteran's heart problems to non service related events.  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the claim is denied.


ORDER

Service connection for a heart disability is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


